DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claims Status
Claims 1-20 are pending for examination in this Office action. 

Drawings
The drawings were received on 03/27/2020.  These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a cyclist detection module configured to detect" and "an advanced driver-assistance system (ADAS) configured to display" in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations "a cyclist detection module configured to detect" and "an advanced driver-assistance system (ADAS) configured to display" invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph [0082] suggests that "modules" and/or other appropriate means for performing the methods and techniques described herein can be downloaded (software per se). A downloadable module does not define a proper structure which is required under U.S.C. 112(f).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 20 is rejected for being dependent on rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, 11-13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Meijs (Van Der Meijs; US 2019/0351823, hereinafter Meijs) in view of Baur et al. (Baur; US 2012/0154591) and further in view of Arndt et al. (Arndt; US 2015/0269844).
As per claim 1, Meijs teaches a method for alerting a driver when a cyclist is detected near an ego vehicle, the method comprising: 
detecting a presence of an object proximate the ego vehicle (an object i.e. a pedestrian or cyclist is detected; see e.g. para. [0027]); 
identifying the object as the cyclist (the object is being detected as either a pedestrian or a cyclist; see e.g. para. [0027]); and 
displaying a indication of the cyclist on a passenger side/driver side of the ego vehicle while the cyclist is in a blind spot of the ego vehicle (displaying an indication of cyclist on a passenger side or driver side of the vehicle; see e.g. para. [0027] and FIGS. 1A and 1B). 
Even though Meijs does not teach that the light is on the passenger side/driver side mirror of the vehicle, it is known in the art that a vehicle comprises a plurality of side view mirror and it would have been obvious to integrate the disclosed light 20 with one or more side view mirrors since the resultant system would generate predictable results of outputting light when cyclist or pedestrian is present in blind spot(s), because combining prior art elements according to known methods to yield predictable results has been held obvious. 
Meijs does not explicitly teach that the identifying the object is according to geometric characteristics and/or speed data of the detected object and the indication is a graphical indication. 
Baur, however, teaches generating a graphical indication for another vehicle (see e.g. para. [0012-13]). Meijs and Baur are in a same of similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving alerting experience by depicting indication as well as type of associated vehicle as suggested by Baur (see e.g. para. [0050]). 
Meijs as well as Baur does not explicitly teach that the identifying the object is according to geometric characteristics and/or speed data of the detected object. 
Arndt, however, teaches identifying the object is according to geometric characteristics and/or speed data of the detected object (detected objects are classified according to type, i.e. cyclist or pedestrian, based on size and/or speed; see e.g. para. [0025]). Meijs, Baur and Arndt are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improving lane change assistance or prevent evasion maneuvers as suggested by Arndt (see e.g. para. [0051]).
As per claim 2, the method of claim 1 as taught by Meijs, Baur and Arndt, in which detecting the presence of the object comprises capturing image data of the detected object in the blind spot of the ego vehicle (Meijs teaches capturing image data of the one or more objects in blind spot of the vehicle; see e.g. para. [0060]). 
As per claim 3, the method of claim 1 as taught by Meijs, Baur and Arndt, in which identifying the detected object as the cyclist comprises: obtaining information indicating a location and/or trajectory of one or more cyclists (object location is determined and communicated; see e.g. para. [0052]); comparing the obtained application information to a location information of the ego vehicle and/or trajectory information of the ego vehicle; determining whether the ego vehicle is nearby and/or approaching the one or more cyclists (tracking information data is determined which corresponds to relative speed and likelihood of impact [whether the two vehicles are nearby or approaching each other], see e.g. para. [0052], wherein relative speed is obtained by comparing host vehicle speed with speed of the object).
As per claim 5, the method of claim 1 as taught by Meijs, Baur and Arndt, wherein displaying further comprises displaying the graphical indication of the cyclist on the passenger side of the ego vehicle when the cyclist is detected in a passenger side blind spot of the ego vehicle (as discussed in analysis of merits of claim 1, displaying an indication of cyclist on a passenger side of the vehicle; see e.g. para. [0027] and FIGS. 1A and 1B). Even though Meijs does not teach that the light is on the passenger side mirror of the vehicle, it is known in the art that a vehicle comprises a plurality of side view mirror and it would have been obvious to integrate the disclosed light 20 with one or more side view mirrors since the resultant system would generate predictable results of outputting light when cyclist or pedestrian is present in blind spot(s), because combining prior art elements according to known methods to yield predictable results has been held obvious. 
As per claim 7, the method of claim 1 as taught by Meijs, Baur and Arndt, wherein Meijs teaches in which displaying further comprises displaying the graphical indication of the cyclist on a driver side mirror of the ego vehicle when the cyclist is detected in a driver side blind spot of the ego vehicle (as discussed in analysis of merits of claim 1, displaying an indication of cyclist on a passenger side or driver side of the vehicle; see e.g. para. [0027], [0034] and FIGS. 1A, 1B and 4B). Even though Meijs does not teach that the light is on the driver side mirror of the vehicle, it is known in the art that a vehicle comprises a plurality of side view mirror and it would have been obvious to integrate the disclosed light 20 with one or more side view mirrors since the resultant system would generate predictable results of outputting light when cyclist or pedestrian is present in blind spot(s), because combining prior art elements according to known methods to yield predictable results has been held obvious. 
As per claim 11, it is interpreted and rejected as claim 1, wherein the Meijs teaches one or more processors which can execute one or more programs to provide the functionality as discussed in analysis of merits of claim 1. 
As per claim 12, it is interpreted and rejected as claim 2. 
As per claim 13, it is interpreted and rejected as claim 3. 
As per claim 15, the non-transitory computer-readable medium of claim 11 as taught by Meijs, Baur and Arndt, in which the program code to display further comprises: program code to display the graphical indication of the cyclist on the passenger side of the ego vehicle when the cyclist is detected in a passenger side blind spot of the ego vehicle (as discussed in analysis of merits of claim 1, displaying an indication of cyclist on a passenger side of the vehicle; see e.g. para. [0027] and FIGS. 1A and 1B); and program code to display the graphical indication of the cyclist on a driver side of the ego vehicle when the cyclist is detected in a driver side blind spot of the ego vehicle (displaying an indication of cyclist on a passenger side or driver side of the vehicle; see e.g. para. [0027], [0034] and FIGS. 1A, 1B and 4B). Even though Meijs does not teach that the light is on the driver side mirror of the vehicle, it is known in the art that a vehicle comprises a plurality of side view mirror and it would have been obvious to integrate the disclosed light 20 with one or more side view mirrors since the resultant system would generate predictable results of outputting light when cyclist or pedestrian is present in blind spot(s), because combining prior art elements according to known methods to yield predictable results has been held obvious. 
As per claim 19, it is interpreted and rejected as claim 1, wherein the system further comprising ADAS (see e.g. para. [0034-35]). 

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijs in view of Baur, Arndt and further in view of Nepomuceno et al. (Nepomuceno; US 2017/0292848).
As per claim 4, the method of claim 1 as taught by Meijs, Baur and Arndt, except the claimed subject matter further comprising: sharing cyclist information indicating a location and/or trajectory of the cyclist with a connected vehicle and/or an infrastructure network. 
As discussed earlier, presence of a pedestrian or cyclist around a vehicle would translate to a hazard or hazardous situation for the cyclist and an alert is output to the driver of the vehicle, for example, see e.g. para. [0027] and FIGS. 1A and 1B of Meijs. Even though Meijs does not explicitly teach sharing this hazard or hazardous situation to another connected vehicle, Nepomuceno teaches sharing information indicating a location of a hazard with a connected vehicle (see e.g. col. 4, lines 58--col. 5, lines 1-19, col.  12, lines 18-33 and FIGS. 1B, 6). Similarly, it would have been obvious in the disclosed systems to share the cyclist information with another vehicle in order to improve the recipient vehicle safety. 
Meijs, Baur, Arndt and Nepomuceno are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved safety for one or more connected vehicles. 
As per claim 14, it is interpreted and rejected as claim 4.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijs in view of Baur, Arndt and further in view of Yang (Yang; US 2020/0008028).
As per claim 6, the method of claim 5 as taught by Meijs, Baur and Arndt, wherein Meijs does not explicitly teach preventing the ego vehicle from changing to a right lane and/or turning right while the cyclist is in the passenger side blind spot of the ego vehicle. 
Yang, however, teaches preventing the ego vehicle from changing to a right lane and/or turning right while a vehicle is in the passenger side blind spot of the ego vehicle (if the driver is about to switch lanes, but there is a surrounding vehicle within the driver's blind spot, the sensing vehicle may prevent the driver from changing lanes; see e.g. para. [0240]). Similarly, it would have been obvious in one or more of the disclosed systems to prevent lane change in order to avoid accidents. 
Meijs, Baur, Arndt and Yang are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing possibility of accident with another vehicle which may lower safety rating as suggested by Yang (see e.g. para. [0213]). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijs in view of Baur, Arndt and further in view of Baheti et al. (Baheti; US 2019/0101634). 
As per claim 8, the method of claim 7 as taught by Meijs, Baur and Arndt, except the claimed subject matter further comprising preventing a driver side door of the ego vehicle from opening while the cyclist is in the driver side blind spot of the ego vehicle. 
Baheti, however, teaches preventing a driver side door of ego vehicle from opening while a cyclist is in the driver side blind spot of the ego vehicle (see e.g. para. [0053-54] and [0057-58]). Meijs, Baur, Arndt and Baheti are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing possibility of injury to a cyclist as suggested by Baheti (Id.). 

Claims 9, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijs in view of Baur, Arndt and further in view of Pahwa (Pahwa; US 2018/0075747).
As per claim 9, the method of claim 1 as taught by Meijs, Baur and Arndt, except the claimed subject matter further comprising displaying the graphical indication of the cyclist on a heads-up display (HUD) of the ego vehicle to alert the driver of the cyclist in a proximity of the ego vehicle. 
Pahwa, however, teaches displaying graphical indication of a cyclist on a heads-up display (HUD) of the ego vehicle to alert driver of a cyclist in a proximity of the ego vehicle (icon 1900 displaying a cyclist proximity; see e.g. para. [0011], [0129] and FIG. 19). Meijs, Baur, Arndt and Pahwa are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of mitigating possibility of accidents as suggested by Pahwa (see e.g. para. [0012]). 
As per claim 17, it is interpreted and rejected as claim 9. 
As per claim 20, it is interpreted and rejected as claim 9. 

Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijs in view of Baur, Arndt and further in view of Koravadi (Koravadi; US 2015/0251599).
As per claim 10, the method of claim 1 as taught by Meijs, Baur and Arndt, except the claim subject matter in which detecting the presence of the object comprises detecting a radio frequency (RF) beacon emitted by the object. 
Koravadi, however, teaches detecting presence of an object comprises detecting a radio frequency (RF) beacon emitted by the object (a person riding their bicycle carrying their smart phone which communicates their location and movement information (such as via a short range communication protocol) using v2x radio 49 [emitting radio beacons] to a vehicle communication systems that are in the near vicinity or proximity of the person; see e.g. para. [0026]). Meijs, Baur, Arndt and Koravadi are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of enhancing the driver's awareness of the detected object or reduce hazardous condition(s) as suggested by Koravadi (see e.g. para. [0031]). 
As per claim 18, it is interpreted and rejected as claim 10.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meijs in view of Baur, Arndt, Yang and further in view of Baheti. 
As per claim 16, the non-transitory computer-readable medium of claim 15 as taught by Meijs, Baur and Arndt, except the claimed subject matter further comprising: program code to prevent the ego vehicle from changing to a right lane and/or turning right while the cyclist is in the passenger side blind spot of the ego vehicle; and program code to prevent a driver side door of the ego vehicle from opening while the cyclist is in the driver side blind spot of the ego vehicle.
Yang, however, teaches a program code to prevent the ego vehicle from changing to a right lane and/or turning right while the cyclist is in the passenger side blind spot of the ego vehicle (if the driver is about to switch lanes, but there is a surrounding vehicle within the driver's blind spot, the sensing vehicle may prevent the driver from changing lanes; see e.g. para. [0240], wherein a program code executed by one or more processors can accomplish the disclosed method). Similarly, it would have been obvious in one or more of the disclosed systems to prevent lane change in order to avoid accidents. 
Meijs, Baur, Arndt and Yang are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing possibility of accident with another vehicle which may lower safety rating as suggested by Yang (see e.g. para. [0213]). 
Meijs, Baur, Arndt and Yang do not teach a program code to prevent a driver side door of the ego vehicle from opening while the cyclist is in the driver side blind spot of the ego vehicle.
Baheti, however, teaches a program code to prevent a driver side door of the ego vehicle from opening while the cyclist is in the driver side blind spot of the ego vehicle (see e.g. para. [0053] and [0057], wherein a program code executed by one or more processors or controllers can carry out the disclosed method steps). Meijs, Baur, Arndt, Yang and Baheti are in a same or similar filed of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing possibility of injury to a cyclist as suggested by Baheti (Id.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688